                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

GLENN DALE GODSEY,                            )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )   Case No. CIV-18-1155-BMJ
                                              )
ANDREW SAUL,                                  )
Commissioner of Social Security               )
Administration,                               )
                                              )
              Defendant.                      )

                                       JUDGMENT

       Pursuant to the Memorandum Opinion and Order filed separately this same date, the final

decision of Defendant denying Plaintiff’s application for disability insurance benefits is

AFFIRMED and judgment is entered in favor of Defendant.

       ENTERED this 24th day of September, 2019.
